DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on September 20, 2022 has been fully considered. The amendment to instant claims 1, 4-9 and cancellation of claims 2 and 3 are acknowledged. Specifically, claim 1 has been amended to include limitations of instant claims 2 and 3, and further the polyolefin resin foam sheet having endothermic peaks measured by a differential scanning calorimeter (DSC) occur in a range of at least 110°C or more and 143°C or less and at 153°C or more. In light of the amendment, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained but suitably framed to better address the current amendment. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.   Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4. Claim 6, which is dependent on claim 1, refers to “said resin composition”. However, there is a lack of antecedent basis for said limitation since claim 1 is silent with respect to resin composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1, 4-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2016-155344, based on machine English translation, Honda’344) in view of Baldwin et al (US 2017/0282430).

6. The rejection is adequately set forth on pages 6-10 of an Office action mailed on June 22, 2022 and is incorporated here by reference.

7. As to amended claims 1, Honda’344 discloses a polyolefin resin foam and a sheet produced from said foam ([0040]), comprising 30-60%mass of a polypropylene resin, 1-20%mass of polyethylene resin and 30%mass or more of a thermoplastic elastomer, wherein the foam exhibits endothermic peak at 145ºC or more and 100-130ºC (Abstract, [0013], [0014]), specifically exemplified foams are having endothermic peaks at 118ºC and 158ºC (Table 1). The foam outer layer has endothermic peaks at 95-110ºC and at 139-160ºC (Abstract).

8. Further, Baldwin et al discloses a polyolefin foam sheet comprising thermoplastic elastomeric blend-based composition ([0015]), and further a method for making said polyolefin foam sheet, the method comprising:
1) forming a foam sheet by extruding and foaming the polyolefin composition ([0031], [0044], [0003]);
2) skiving or slicing ([0046]) the produced foam sheet into two or more layers ([0007], [0046]),
wherein the foam sheet has both an unskived and a skived surface ([0053]), and wherein the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), and the unskived surface comprises surface roughness of 5-30 micron, preferably 9-26 micron ([0051]-[0052]), and wherein the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times, or 5 times ([0053]). Thus, the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), the unskived surface comprises surface roughness of preferably 9-26 micron ([0051]-[0052]) and the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times. Given the surface roughness of the unskived layer is 26 micron, and the surface roughness of the skived layer is 2.5 times more, therefore, the surface roughness of the skived layer will be 65 micron, and thereby the difference in surface roughness of the skived and unskived layers will be 65-26=39 micron. Specifically exemplified foam layer is having surface roughness of unskived surface of 10 micron, and surface roughness of skived surface of 50-70 micron ([0076]); thus, the difference in surface roughness is at least 50-10=40 micron.
Furthermore, though Baldwin et al does not explicitly recite the difference in cell size of the skived and unskived surfaces, Baldwin et al teaches that:
a) the surface roughness is a function of cell size ([0030]);
b) skived foam layers are having closed undamaged cells with cell size of 0.05-1 mm to prevent said cells from being torn during stretching ([0056]);
c) when the foam has one skived and one unskived surface, the cell size in the foam layers may have a bimodal distribution ([0056]).
Given the cell size in the foam having skived and unskived surfaces has a bimodal distribution, therefore, the cell size appears to be different in said surfaces, and the cells of the skived layer, bulk layer and unskived layer will intrinsically and necessarily have different sizes. Given the surface roughness is a function of cell size ([0030]) and the roughness of the skived surface is at least 3 times more, or 5 times more than the roughness of the unskived surface ([0053]), therefore, the cell size of the skived layer, forming the rough layer would be reasonably expected to be higher than the cell size of the unskived/less rough layer, such as 1.2 times higher. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9. Since the polyolefin resin foam sheet of Honda’344 in view of Baldwin et al is substantially the same as that claimed in instant invention, and is produced by substantially the same process as that disclosed and claimed in instant invention, therefore, the polyolefin resin foam sheet of Honda’344 in view of Baldwin et al would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well, including the ratio of average cell size of the two surfaces. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10. As to amended instant claim 6,
Baldwin et al discloses a method for making a polyolefin foam sheet comprising thermoplastic elastomeric blend-based composition ([0015]), the method comprising:
1) forming a foam sheet by extruding and foaming the polyolefin composition ([0031], [0044], [0003]), i.e. corresponding to the first foam sheet product of instant claim 6;
2) skiving or slicing ([0046]) the produced foam sheet into two or more layers, in parallel to the primary surfaces with cutting blade movement being uni-directional, circular or reciprocating ([0007], [0046]), i.e. corresponding to the second foam sheet product of instant claim 6;
wherein the foam sheet has a skived and unskived surfaces, and wherein the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), and the unskived surface comprises surface roughness of 5-30 micron, preferably 9-26 micron ([0051]-[0052]), and wherein the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times, or 5 times ([0053]).

10.  Claims 1, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2016-155344, based on machine English translation, Honda’344) in view of Baldwin et al (US 2017/0282430), in further view of Kobayashi et al (JP62-164514, based on machine English translation).

11.  The rejection adequately set forth on pages 10-13 of an Office action mailed on June 22, 2022 and the discussion set forth in paragraphs 7-9 above are incorporated here by reference.

12. With respect to the amended claims 7-8,
Kobayashi et al discloses a process comprising subjecting thermoplastic resin foam sheets to heating (i.e. corresponding to producing a third foam sheet of instant claim 7), stretching to a size of 1.05-1.5 times (i.e. corresponding to producing a fourth foam sheet product of instant claim 7) and compressing (i.e. corresponding to producing a final foam sheet product of instant claim 8), so to improve softness and flexibility of the foam sheet (Abstract). Kobayashi et al teaches that bubbles of the foam obtained by compression processing under stretching have a structure in which the cross-sectional shape changes from circular before compression to a flat shape arranged along the foam plane, wherein said structure greatly contributes to the improvement of the flexibility of the obtained foam (p. 1 of the translation).

13.  Claims 1, 4-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (US 2017/0282430) in view of Honda (JP 2016-155344, based on machine English translation, Honda’344).

14. The rejection is adequately set forth on pages 13-18 of an Office action mailed on June 22, 2022 and is incorporated here by reference.

15. As to amended claim 1, Honda’344 discloses a polyolefin resin foam and a sheet produced from said foam ([0040]), comprising 30-60%mass of a polypropylene resin, 1-20%mass of polyethylene resin and 30%mass or more of a thermoplastic elastomer, wherein the foam exhibits endothermic peak at 145ºC or more and 100-130ºC (Abstract, [0013], [0014]), specifically exemplified foams are having endothermic peaks at 118ºC and 158ºC (Table 1). The foam outer layer has endothermic peaks at 95-110ºC and at 139-160ºC (Abstract).
16. Further, Baldwin et al discloses a polyolefin foam sheet comprising thermoplastic elastomeric blend-based composition ([0015]), and further a method for making said polyolefin foam sheet, the method comprising:
1) forming a foam sheet by extruding and foaming the polyolefin composition ([0031], [0044], [0003]);
2) skiving or slicing ([0046]) the produced foam sheet into two or more layers ([0007], [0046], as to instant claim 6),
wherein the foam sheet has both an unskived and a skived surface ([0053]), and wherein the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), and the unskived surface comprises surface roughness of 5-30 micron, preferably 9-26 micron ([0051]-[0052]), and wherein the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times, or 5 times ([0053]). Thus, the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), the unskived surface comprises surface roughness of preferably 9-26 micron ([0051]-[0052]) and the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times. Given the surface roughness of the unskived layer is 26 micron, and the surface roughness of the skived layer is 2.5 times more, therefore, the surface roughness of the skived layer will be 65 micron, and thereby the difference in surface roughness of the skived and unskived layers will be 65-26=39 micron. Specifically exemplified foam layer is having surface roughness of unskived surface of 10 micron, and surface roughness of skived surface of 50-70 micron ([0076]); thus, the difference in surface roughness is at least 50-10=40 micron.
Furthermore, though Baldwin et al does not explicitly recite the difference in cell size of the skived and unskived surfaces, Baldwin et al teaches that:
a) the surface roughness is a function of cell size ([0030]);
b) skived foam layers are having closed undamaged cells with cell size of 0.05-1 mm to prevent said cells from being torn during stretching ([0056]);
c) when the foam has one skived and one unskived surface, the cell size in the foam layers may have a bimodal distribution ([0056]).
Given the cell size in the foam having skived and unskived surfaces has a bimodal distribution, therefore, the cell size appears to be different in said surfaces, and the cells of the skived layer, bulk layer and unskived layer will intrinsically and necessarily have different sizes. Given the surface roughness is a function of cell size ([0030]) and the roughness of the skived surface is at least 3 times more or 5 times more than the roughness of the unskived surface ([0053]), therefore, the cell size of the skived layer, forming the rough layer, would be reasonably expected to be higher than the cell size of the unskived/less rough layer, such as 1.2 times higher. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17. Since the polyolefin resin foam sheet of Baldwin et al  in view of Honda’344  is substantially the same as that claimed in instant invention, and is produced by substantially the same process as that disclosed and claimed in instant invention, therefore, the polyolefin resin foam sheet of Baldwin et al  in view of Honda’344  would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well, including the ratio of average cell size of the two surfaces. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18. As to amended instant claim 6,
Baldwin et al discloses a method for making a polyolefin foam sheet comprising thermoplastic elastomeric blend-based composition ([0015]), the method comprising:
1) forming a foam sheet by extruding and foaming the polyolefin composition ([0031], [0044], [0003]), i.e. corresponding to the first foam sheet product of instant claim 6;
2) skiving or slicing ([0046]) the produced foam sheet into two or more layers, in parallel to the primary surfaces with cutting blade movement being uni-directional, circular or reciprocating ([0007], [0046]), i.e. corresponding to the second foam sheet product of instant claim 6;
wherein the foam sheet has a skived and an unskived surfaces, and wherein the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), and the unskived surface comprises surface roughness of 5-30 micron, preferably 9-26 micron ([0051]-[0052]), and wherein the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times, or 5 times ([0053]).

19.  Claims 1, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (US 2017/0282430) in view of Honda (JP 2016-155344, based on machine English translation, Honda’344) and Kobayashi et al (JP62-164514, based on machine English translation).

20.  The rejection adequately set forth on pages 18-22 of an Office action mailed on June 22, 2022 and the discussion set forth in paragraphs 15-18 above are incorporated here by reference.

21. With respect to the amended claims 7-8,
Kobayashi et al discloses a process comprising subjecting thermoplastic resin foam sheets to heating (i.e. corresponding to producing a third foam sheet of instant claim 7), stretching to a size of 1.05-1.5 times (i.e. corresponding to producing a fourth foam sheet product of instant claim 7) and compressing (i.e. corresponding to producing a final foam sheet product of instant claim 8), so to improve softness and flexibility of the foam sheet (Abstract). Kobayashi et al teaches that bubbles of the foam obtained by compression processing under stretching have a structure in which the cross-sectional shape changes from circular before compression to a flat shape arranged along the foam plane, wherein said structure greatly contributes to the improvement of the flexibility of the obtained foam (p. 1 of the translation).

Response to Arguments
22.  Applicant's arguments filed September 20, 2022 have been fully considered.

23. With respect to Applicant’s arguments regarding the rejections of Claims 1, 4-6, 9 under 35 U.S.C. 103 as being unpatentable over Honda (JP 2016-155344, based on machine English translation, Honda’344) in view of Baldwin et al (US 2017/0282430) and Claims 1, 4-6, 9 under 35 U.S.C. 103 as being unpatentable over Baldwin et al (US 2017/0282430) in view of Honda (JP 2016-155344, based on machine English translation, Honda’344), it is noted that:
1) Baldwin et al discloses a polyolefin foam sheet comprising thermoplastic elastomeric blend-based composition ([0015]), and further a method for making said polyolefin foam sheet, the method comprising:
a) forming a foam sheet by extruding and foaming the polyolefin composition ([0031], [0044], [0003]);
b) skiving or slicing ([0046]) the produced foam sheet into two or more layers ([0007], [0046]),
wherein the foam sheet has both an unskived and a skived surface ([0053]), and wherein the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), and the unskived surface comprises surface roughness of 5-30 micron, preferably 9-26 micron ([0051]-[0052]), and wherein the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times, or 5 times ([0053]). Thus, the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), the unskived surface comprises surface roughness of preferably 9-26 micron ([0051]-[0052]) and the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times. Given the surface roughness of the unskived layer is 26 micron, and the surface roughness of the skived layer is 2.5 times more, therefore, the surface roughness of the skived layer will be 65 micron, and thereby the difference in surface roughness of the skived and unskived layers will be 65-26=39 micron. Specifically exemplified foam layer is having surface roughness of unskived surface of 10 micron, and surface roughness of skived surface of 50-70 micron ([0076]); thus, the difference in surface roughness is at least 50-10=40 micron.

2) Furthermore, though Baldwin et al does not explicitly recite the difference in cell size of the skived and unskived surfaces, Baldwin et al teaches that:
a) the surface roughness is a function of cell size ([0030]);
b) skived foam layers are having closed undamaged cells with cell size of 0.05-1 mm to prevent said cells from being torn during stretching ([0056]);
c) when the foam has one skived and one unskived surface, the cell size in the foam layers may have a bimodal distribution ([0056]).
Given the cell size in the foam having skived and unskived surfaces has a bimodal distribution, therefore, the cell size appears to be different in said surfaces, and the cells of the skived layer, bulk layer and unskived layer will intrinsically and necessarily have different sizes. Given the surface roughness is a function of cell size ([0030]) and the roughness of the skived surface is at least 3 times more or 5 times more than the roughness of the unskived surface ([0053]), therefore, the cell size of the skived layer, forming the rough layer would be reasonably expected to be higher than the cell size of the unskived/less rough layer, such as 1.2 times higher. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

3) It is also noted that gel content in the skived and unskived layers of the foam sheet of Baldwin et al is different. Thus, Example 5 of Baldwin et al shows the unskived surface having roughness of 10 micron; the skived surface having roughness of 60 micron ([0089]), and further the gel content of said layers being 39.4% and 42.2% (Table 3 of Baldwin et al). Therefore, based on the Applicant’s argument that cell size in each layer depends on gel content (page 5 of the Arguments), and the gel content in the layers of the Example 5 of Baldwin et al is different (39.4% versus 42.2%), it would have been reasonably expected that the cell size of said surfaces will be different as well, with the skived/rougher surface having cell size higher than cell size of the unskived/smoother surface, such as 1.2 times higher. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764